Title: Account of Expenditures in Attending the General Meeting of the Society of the Cincinnati, 24 May 1784
From: Washington, George
To: 

 

May 24th 1784.

The Society of the Cincinnati Dr to Genl Washington for his Expences attending the General Meeting in Philadelphia May—1784.

               
                  
                  
                  Pensa Cury
               
               
                  Apl 26th 
                  To ferriage—crossing Potomk River
                  9. 6
               
               
                  
                  Dining &ca at Upper Marlborh
                  19. 9
               
               
                  
                  Lodging &ca at Rawlins’s
                  2. 0. 7
               
               
                  27
                  To Ferriage at South River
                  9. 4
               
               
                  28
                  To Expences in Annapolis
                  4.11. 3
               
               
                  
                  Ferriages to Rock-hall pr [Gilbert] Middleton
                  5.10.  
               
               
                  
                  Oats &ca for the passage
                  8.  
               
               
                  
                  Servants at Annapolis
                  3. 9
               
               
                  29
                  To Expences at [Richard] Spencers Tavern
                  2. 3. 4
               
               
                  
                  Ditto at New Town Chester
                  1. 7. 6
               
               
                  30
                  To Ditto at the cross roads
                  1.19. 6
               
               
                  
                  Ditto at Middle Town
                  12. 9
               
               
                  
                  Ditto at New castle
                  1.11. 9
               
               
                  May 1
                  To Ditto at Wilmington
                  2. 1. 7
               
               
                  
                  Ditto at Chester
                  1. 4. 6
               
               
                  
                  Servants at difft Stages
                  7. 6
               
               
                  
                  Ferriage at Schoolkill
                  1. 8
               
               
                  17
                  To Barber sundry times
                  1. 5.10
               
               
                  
                  Washing—during my stay in Phila.
                  2.15. 8
               
               
                  
                  Livery Stable—Mr [Jacob] Hiltzhimer
                  16. 6. 7
               
               
                  
                  Servants Board
                  9. 3. 2
               
               
                  
                  Mr [Robert] Morris’s Servants & other Exps. there
                  5.15.  
               
               
                  
                  Exps. at the City Tavern
                  3.10.  
               
               
                  18
                  To Ferriage over the Schoolkill
                  1. 8
               
               
                  
                  Exps. at Chester
                  1. 1. 3
               
               
                  
                  Ferriage over Christiana
                  2. 2
               
               
               
                  19
                  To Exps. at Newcastle
                  1.10.10
               
               
                  
                  Ditto at Middle Town
                  12. 9
               
               
                  20
                  To Ditto at New Town Chester
                  2.18. 4
               
               
                  
                  Ditto at Rockhall
                  3. 8. 4
               
               
                  
                  Ferriages to Annapolis
                  5.13. 8
               
               
                  22
                  To Exps. in Annapolis—pr Mr Mann
                  3.17. 4
               
               
                  
                  To Ferriage over South River
                  8. 4
               
               
                  
                  Expences at Rawlins’s Tavern
                  17.  
               
               
                  
                  Ferriage over Patuxent
                  5.  
               
               
                  23
                  To Ditto—over Potomack
                  9. 6
               
               
                  
                  
                  £86. 4. 8
               
               
                  Errors Excepted Pr Go: Washington
                  
               
            
